REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 1 and 11 are allowable. Claims 4 and 14-15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I Species A-F, as set forth in the Office action mailed on 05/04/2021, is hereby withdrawn and claims 4 and 14-15 are rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Claims
3.	Claims 1 and 3-20 are currently pending. Claims 1, 11 and 14-15 are currently amended. No new subject matter is added. 
Allowable Claims
4.	Claims 1 and 3-20 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
Claim 1, 11, and 16 are allowable for reciting, inter alia, “a first flow path, a first sloping surface, and the basin including a second sloping surface angled toward the drainage outlet so as to direct a flow of fluids, upon the fluid impermeable pan layer and within the basin, toward the drainage outlet in a second flow path transverse to the first flow path; the fluid impermeable pan layer further including an edge formed between the first sloping surface and the basin and oriented transverse to the first flow path”.
Chandrasekar teaches all of the limitations as discussed previously in the Final Rejection. However, Chandrasekar fails to teach wherein the first flow path and the second flow path are transverse from each other. The first flow path of Chandrasekar is not entirely transverse to the second flow path, as they both flow in a similar path to each other. The first sloping layer of Chandrasekar allows fluids to flow in a non-perpendicular path compared to the second sloping layer.  Also, Chandrasekar does not teach wherein an edge of the pan layer is formed from the first surface and the basin. For these reasons Chandrasekar would not read on the limitation. There is no prior art that was found that would be combinable with Chandrasekar to meet the limitations of the claim. Therefore, the combination of limitations is considered allowable. Claims 3-10 are allowable for depending from claim 1. Claims 12-15 are allowable for depending from claim 11. Claims 17-20 are allowable for depending from claim 16.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.R./ (6/8/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781
10 June 2022